Exhibit 10.1

 



 

 

 

 

 

 

COLLABORATION AGREEMENT

 

 

 

 

Between

 

 

 

 

 

RESPONSE BIOMEDICAL CORP.

 

 

 

 

 

and

 

 

 

 

 

HANGZHOU JOINSTAR BIOMEDICAL TECHNOLOGY CO., LTD.

 

 

 

 

 

 

 

 

Dated as of February16, 2015

 

 

 

 

 
1

--------------------------------------------------------------------------------

 

 

Content

 

RECITALS

3

ARTICLE 1  DEFINITIONS

4

ARTICLE 2  CO-DEVELOPMENT AND COLLABORATION

8

ARTICLE 3  JOINT STEERING COMMITTEE

12

ARTICLE 4  Joint Development Committee

14

ARTICLE 5  PAYMENT OBLIGATIONS

15

ARTICLE 6  INTELLECTUAL PROPERTY

17

ARTICLE 7  CONFIDENTIALITY & PUBLICATIONS

22

ARTICLE 8  REPRESENTATIONS, WARRANTIES AND Covenants

24

ARTICLE 9  NON-COMPETE

27

ARTICLE 10  INDEMNIFICATION

28

ARTICLE 11  TERM & TERMINATION

29

ARTICLE 12  LIMITATIONS OF LIABILITY

31

ARTICLE 13  DISPUTE RESOLUTION

32

ARTICLE 14  MISCELLANEOUS

33

Schedule A - Payment Schedule

39

Schedule B - Item List

40

 

 
2

--------------------------------------------------------------------------------

 

 

COLLABORATION AGREEMENT

 

This Collaboration Agreement ( this “Agreement”) is made and entered into as of
February 16, 2015 (the “Effective Date”), by and between Response Biomedical
Corp., a corporation organized under the laws of British Columbia and having a
place of business at 1781-75th Avenue W., Vancouver, B.C., Canada V6P 6P2
(“Response”), and 杭州中翰盛泰生物技术有限公司, Hangzhou Joinstar Biomedical Technology Co.,
Ltd., a corporation organized under the laws of People’s Republic of China
(“PRC”, for the purpose of this Agreement only, excluding Hong Kong Special
Administration Region, Macau Special Administration Region and Taiwan) and
having its registered address at Floor 10, Main Building, #519 Xingguo RD,
Qianjiang Economic Development Zone, Hangzhou, Zhejiang Province, China (“JBT”).
In this Agreement, Response and JBT may each be referred to as a “Party” and
collectively as the “Parties.”

 

RECITALS

WHEREAS, JBT develops, manufactures in PRC and sells diagnostic products
globally;

WHEREAS, Response develops, manufactures and sells quantitative point-of-care
products for its proprietary diagnostic platform (the RAMP® System) throughout
the world;

WHEREAS, in view of the development capabilities and successful development
experience held by Response, and immunoassay analyzer for rapid test purposes
owned by JBT, JBT and Response desire to work together accordingly on the
co-development of [***][1], [***], and multiple Assays (as defined below) that
will run on a new immunoassay analyzer for rapid test purposes developed by JBT.

WHEREAS, JBT and Response have entered into a Technology Development Agreement
(the “Technology Development Agreement” or the “TDA”) regarding the
co-development of [***], and multiple Assays that will run on a New Analyzer (as
defined below) developed by JBT on October 15th, 2014; and the Parties wish to
implement certain terms and conditions in the TDA by entering into this
Agreement;

WHEREAS, JBT and Response have entered into a Binding Term Sheet-Supply on
October 15, 2014 regarding the supply of Raw Materials for multiple Assays from
Response to JBT that will run on a New Analyzer developed by JBT, and are
entering into a separate Supply Agreement regarding such matters to further
elaborate the terms and conditions of the Binding Term Sheet-Supply;

                                                                  

1 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
3

--------------------------------------------------------------------------------

 

 

WHEREAS, Response has entered into a term sheet with each of HANGZHOU Joinstar
Medical INSTRUMENT & REAGENT Co., Ltd. (“JMIR”) and Hangzhou Lizhu Medical
Instrument & Reagent Co. (“HZLZ”) for JMIR and HZLZ to purchase Response common
stock (the “Equity Purchases”) dated October 15, 2015, and has further signed on
November 20, 2014 definitive share subscription agreements (collectively with
the term sheets mentioned in this paragraph, the “Equity Purchase Documents”)
with JMIR and HZLZ respectively to effectuate the Equity Purchases; and

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

As used in this Agreement, the following terms shall have those meanings set
forth in this Section 1 unless the context dictates otherwise.

 

  1.1 “Assays” shall mean the assays for a particular biomarker to be
co-developed under this Agreement and/or the TDA by Response and JBT that will
run on the New Analyzer, which are limited to those set forth on Schedule B to
this Agreement.

  1.2 "Affiliate" shall mean, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person. A Person shall be deemed to control another Person if such
Person possesses the power to direct or cause the direction of the management,
business and policies of such Person, whether through the ownership of fifty
percent (50%) or more of the voting securities of such Person by voting
agreement, by contract or otherwise. For purpose of this Agreement, Response’s
“Affiliate” shall not include OrbiMed Advisors LLC, OrbiMed Private Investments
III, LP, OrbiMed Asia Partners, LP and OrbiMed Associates III, LP (collectively
“OrbiMed”), and any other Person who directly or indirectly controls, is
controlled by, or is under same control with OrbiMed.

  1.3 "Applicable Laws" shall mean the applicable laws of any jurisdiction which
are applicable to any of the Parties or their respective Affiliates in carrying
out activities hereunder or to which any of the Parties or their respective
Affiliates in carrying out the activities hereunder is subject by law or by
agreement, and shall include all statutes, enactments, acts of legislature,
laws, ordinances, rules, regulations, notifications, guidelines, policies,
directions, directives and orders of any statutory authority, tribunal, board,
or court or any central or state government or local authority or other
governmental entity in such jurisdictions.

 
4

--------------------------------------------------------------------------------

 

 

  1.4 "Commercially Reasonable Efforts" shall mean:

(a) with respect to Response, the reasonable, diligent, good faith efforts to be
expended to accomplish its responsibilities under this Agreement as a Third
Party would normally use to accomplish such responsibilities under similar
circumstances, it being understood and agreed that with respect to the research,
discovery or development of the Assays, [***][2], such efforts shall be
substantially equivalent to those efforts and resources commonly used for a
product that is at a similar stage in its development or product life and is of
similar market potential; and

(b) with respect to JBT, the reasonable, diligent, good faith efforts to be
expended to accomplish its responsibilities under this Agreement as a Third
Party would normally use to accomplish such responsibilities under similar
circumstances, it being understood and agreed that with respect to the
development of the Assays and the New Analyzer, such efforts shall be
substantially equivalent to those efforts and resources commonly used for a
product that is at a similar stage in its development or product life and is of
similar market potential.

  1.5 "Confidential Information & Materials" shall mean any and all proprietary
and/or Confidential Information (as defined in Article 7), materials, and data,
including all scientific, pre-clinical, clinical, regulatory, process,
formulation, manufacturing, marketing, financial and commercial information or
data, compounds, biomarkers, whether communicated in writing or orally or by any
other method, which are provided by one Party to the other Party prior to or
during the Term of this Agreement.

  1.6 "Control", "Controls" or "Controlled by" shall mean with respect to any
Patent Rights, Know-How, Confidential Information & Materials, or other
intellectual property assets or other items or rights, as applicable, the
possession of (whether by ownership or license or other right), or the ability
of a Party to grant access to, or a license or sublicense of, such item or right
as provided for herein without violating the terms of any agreement or other
arrangement with any Third Party existing at the time such Party would be
required hereunder to grant the other Party such access or license or
sublicense.



                                                                  

2 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
5

--------------------------------------------------------------------------------

 

 

  1.7 “CDA” shall mean the Mutual Confidentiality Agreement between the Parties,
dated March 27, 2014.

  1.8 “CFDA” shall mean China Food and Drug Administration and/or its local
counterparts at different levels.

  1.9 “Collaboration Marker” shall mean the biomarker that is detected by one or
more Assays that is agreed by both Parties to be co-developed under this
Agreement.

  1.10 "Development Fees" has the meaning set forth in Section 5.1.

  1.11 “Equity Closing” shall mean closing of the Equity Purchases and payment
of relevant Equity Purchase prices by JMIR and HZLZ under the Equity Purchase
Documents.

  1.12 “IPR” shall mean patents, pending patents, trademarks, copyrights, trade
secrets, Know-How and other intellectual property rights.

  1.13 “Invented” or “Invent” or “invention” shall mean the formation or
conception of a technology concept of a product, a process, or improvement
thereof wherein a scheme for carrying out the technology concept has been
designed and there is a reasonable basis that the scheme is practical.

  1.14 “Joint Development Committee” or “JDC” shall mean a committee comprised
of the project manager of each Party and additional members of each Party, as
required, that will meet regularly and oversee the product development and other
activities under this Agreement and/or the TDA, details of which are set forth
in Section 3 below.

  1.15 “Joint Steering Committee” or “JSC” shall mean a committee comprised of
one senior executive of each of JBT and Response and two (2) other members of
each of JBT and Response that will meet regularly and oversee all of the
Parties’ activities under this Agreement and the TDA, details of which are set
forth in Section 4 below.

  1.16 "Know-How" shall mean unpatented technical and other information or
materials which are not in the public domain including information comprising or
relating to discoveries, inventions, data, designs, structure, component,
methods, models, assays, research plans, procedures, designs for experiments and
tests and results of experimentation and testing, biomarkers, processes
(including manufacturing processes, specifications and techniques), laboratory
records, biological, toxicological, clinical, analytical and quality control
data, trial data, data analyses, reports or summaries and information contained
in submissions to and information from the regulatory authorities. The fact that
an item is known to the public shall not be taken to exclude the possibility
that a compilation including the item, and/or a development relating to the
item, is (and remains) not known to the public.

 
6

--------------------------------------------------------------------------------

 

 

  1.17 "Marketing Authorization" shall mean all approvals from (a) CFDA
necessary to market and sell the Assays or the New Analyzer that detect
Collaboration Markers in the PRC, and (b) in the case of any Other Marketing
Territories agreed by the Parties pursuant to Section 7.4 of the Supply
Agreement, from the applicable Regulatory Authority necessary to market and sell
the Assays or the New Analyzer that detect Collaboration Markers in the
applicable country.

  1.18 “Material Obligations” shall mean those in Sections 2.2, 2.3, 2.4, 2.5,
5, 6.1, 6.3, 6.4, 6.5, 6.6, 6.8, 7.1, 7.5, 8, 9, 10 and/or 14.2 herein.

  1.19 “New Analyzer” shall mean the immunoassay analyzer for rapid test
purposes developed by JBT that has all of the following four characteristics:
[***][3].

  1.20 [***].

  1.21 [***].

  1.22 “Other Marketing Territories” has the meaning set forth in Section 7.4 of
the Supply Agreement.

  1.23 "Party" shall mean Response or JBT and, when used in the plural, shall
mean Response and JBT.

  1.24 "Patent Rights" shall mean any and all rights under any of the following,
whether existing now or in the future,: (i) a Chinese, international or foreign
patent, utility model, design registration, certificate of invention, patent of
addition or substitution, or other governmental grant for the protection of
inventions or industrial designs anywhere in the world, including any reissue,
renewal, re-examination or extension thereof; (ii) any application for any of
the foregoing, including any international, provisional, divisional,
continuation, continuation-in-part, or continued prosecution application; and
(iii) any invention disclosure and the equivalent thereof.

  1.25 "Person" shall mean any natural person, corporation, firm, business
trust, joint venture, association, organization, company, partnership or other
business entity, or any government or any agency or political subdivision
thereof.



                                                                  

3 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
7

--------------------------------------------------------------------------------

 

 

  1.26 “Raw Materials” shall mean raw materials for use in manufacturing Assays
used for the New Analyzer.

  1.27 "Regulatory Authority" shall mean any applicable government regulatory
authority involved in granting approvals for the manufacturing, marketing,
reimbursement and/or pricing of the Assays or the New Analyzer that detect
Collaboration Markers in the PRC or, as agreed, outside the PRC.

  1.28 [***][4].

  1.29 “Sublicense” shall mean the action a licensee may take in granting to a
Third Party with respect to the rights of IPR that the licensee has been granted
by a licensor.

  1.30 "Supply Agreement" shall mean the Agreement entered into by the Parties
that contains terms for the supply of Raw Materials for multiple Assays by
Response that will run on a New Analyzer developed by JBT.

  1.31 "Third Party" shall mean a Person other than Response, JBT or their
Affiliates.

  1.32 “Validation” shall mean, [***], JBT’s completion, using Raw Materials
[***] supplied by Response, of the manufacture of three (3) lots of Assays that
each meet the acceptance criteria defined in the validation protocol [***].

 

ARTICLE 2
CO-DEVELOPMENT AND COLLABORATION

  2.1 Co-Development. JBT and Response will use Commercially Reasonable Efforts
to co-develop [***], and multiple Assays that will run on the New Analyzer
developed by JBT in accordance with this Agreement. The JSC will meet and
establish detailed responsibilities and obligations of each Party under this
Agreement and/or the TDA, as well as the requirements and specifications for the
developed Assays and other products, the Raw Materials and the New Analyzer. The
JSC may agree to amend the detailed responsibilities and obligations of each
Party from time-to-time for the purpose of the implementation of this Agreement.
[***].

  2.2 Regulatory Approvals. JBT shall be responsible for any and all
CFDA-related regulatory approvals, registrations and/or filings in connection
with performance of this Agreement, including without limitation the CFDA
registration of the Assays on the New Analyzer. JBT shall invest sufficient
resources and funds and use Commercially Reasonable Efforts to complete CFDA
related procedures (including without limitation preparing testing report and
clinical trial report for the Assays required by CFDA, and completing CFDA
registrations of the Assays) as early as possible. [***][5]. After regulatory
approvals, registrations and/or filings are completed, JBT shall provide a copy
of relevant certificates of approval or registration, or acceptance notice to
Response within five (5) business days upon the receipt of JBT.



                                                                  

4 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
8

--------------------------------------------------------------------------------

 

 

  2.3 Manufacturing Technology Services. Response will provide JBT with
reasonable [***], consultation and training [***].

  2.4 JBT Obligations.

  2.4.1 Other than as incorporated into Assays sold in the PRC and any Other
Marketing Territories, if the Parties have agreed in writing pursuant to
Section 7.4 of the Supply Agreement that JBT will have rights in such areas),
JBT shall not transfer, sell, have sold, lease, offer to sell or lease, or
otherwise transfer title to any Third Party (i) any materials received from
Response pursuant to this Agreement or the Supply Agreement [***] or (ii) any
materials derived in whole or in part therefrom [***], or will not allow any of
its Affiliates or their respective distributors, resellers or other agents to do
so.

  2.4.2 No later than January 10, 2015, JBT will provide Response with a
prototype New Analyzer to support Response’s project activities under this
Agreement and the TDA, and will fulfill its other related obligations under this
Agreement, including but not limited to pay the Development Fees to Response
under Article 5 of this Agreement.

  2.4.3 JBT does not have any rights to Sub-license with respect to any rights
granted to JBT by Response.

  2.4.4 JBT shall, at its sole cost and expense, be responsible for (i) shipping
of Raw Materials [***] from Response’s facility in Vancouver, Canada or any
other location as agreed to in writing (via email or otherwise) by the Parties,
and (ii) obtaining and maintaining in full force and effect and complying with,
all registrations, licenses, permits, certificates, authorizations or approvals
required to comply with under applicable laws regarding its business, the
transportation, importation, storage and handling of the Raw Materials [***][6]
(collectively, “Permits”). Response shall cooperate with JBT and shall provide
assistance to JBT as reasonably necessary to obtain any required approvals.



                                                                  

5 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
9

--------------------------------------------------------------------------------

 

 

  2.5 Response Obligations.

  2.5.1 [***].

  2.5.2 Response will not be required to meet the supply obligations under
Section 2.5.1 of this Agreement until the execution of this Agreement and the
Supply Agreement between the Parties.

  2.5.3 The supply of Raw Materials, [***] for Assays by Response to JBT for
purposes other than pilot production is subject to the Supply Agreement.

  2.5.4 Response will use reasonable efforts to fulfill its obligations provided
in the effective legal documents between the Parties, so as to assist JBT in
receiving all CFDA-related regulatory approvals, registrations and/or filings.

  2.5.5 Response shall not resell, copy and provide the materials supplied by
JBT, [***].

  2.5.6 Response will use Commercially Reasonable Efforts to meet the timelines
for Assays development, [***], and other implementation details as determined by
this Agreement, the TDA and the JSC; provided that Response shall have the right
to immediately suspend the performance of this Agreement and the TDA with a
prior written notice to JBT if JBT constitutes a “Material Breach” of the TDA,
and/or the Supply Agreement in accordance with the terms and conditions thereof.

  2.6 Completion. The Parties’ product development activities under this
Agreement and the TDA will be considered to be completed once all of the
following requirements have been met:

  (i) the Parties have agreed and acknowledged in writing that the Assays can be
successfully run on the New Analyzer; and

  (ii) JBT has fully completed the CFDA registration for each Assay and received
the registration certificates for each Assay issued by the CFDA; and



                                                                  

6 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
10

--------------------------------------------------------------------------------

 

 

  (iii) JBT has successfully completed the Validation and made three (3) months
of sales of each Assay pursuant to the Supply Agreement.

  2.7 Project Team.

  2.7.1 Response and JBT will use reasonable efforts to keep the same project
team working on the Parties’ activities under this Agreement and/or the TDA
("Project Team"). Response and JBT will each provide the other through the JDC a
project team list, including each member’s role within one (1) month from the
execution of this Agreement.

  2.7.2 Response and JBT will ensure that each of their employee’s on the
Project Team has signed an agreement containing provisions protecting the
confidentiality of the employing Party’s proprietary information and proprietary
information belonging to Third Parties (including the other Party) that is
received by the employing Party, and with the obligations of confidentiality
under such agreement surviving until five (5) years after such person is no
longer employed by the employing Party.

  2.8 Trademarks, Promotional Materials, and Packaging of Assays. The form and
specifics of such trademarks, trade dress, style of packaging that are (i)
submitted to the CFDA, and/or (ii) to be used to sell or promote any Assays
shall be agreed by the Parties in writing, provided, JBT acknowledges that
Response has, as of the Effective Date, certain contractual obligations with
respect to such any trademarks, trade dress and packaging that must be utilized
on any Assay, and agrees that the form of such trademarks and other materials
shall be approved by the Parties in the form contractually required. JBT agrees
that all marketing materials used with respect to the Assays shall be consistent
with and limited in scope to any Marketing Approval provided by the CFDA for the
applicable Assay. JBT agrees that any promotional materials that will be used to
promote any Assay(s) in the PRC (and/or if the Parties have agreed that JBT will
have commercial rights for one or more Assays in any Other Marketing Territory,
such Other Marketing Territory) will not contain any disclosure that may
infringe or induce another to infringe any Third Party IPR.

  2.9 Recognized Quantity. [***][7].

ARTICLE 3
JOINT STEERING COMMITTEE

  3.1 Members. The Parties shall establish a Joint Steering Committee, which
shall comprise six (6) members, three (3) designated by Response and three (3)
by JBT, including one senior executive of each of Response and JBT (or such
other number as the Parties may agree in writing). Any member of the Joint
Steering Committee may be represented at any meeting by a designee who is
appointed by the Party designating such member for such meeting and who has
authority to act on behalf of such member, as evidenced by written notice from
the Party designating such member to the chairperson of the Joint Steering
Committee. The chairperson of the Joint Steering Committee shall be one of the
members designated by Response or by JBT for every six months on a rotation
basis; the chairperson during the first six-month period following the Effective
Date will be one of the members designated by Response, and the chairperson for
the next six-month period will be one of the members designated by JBT
thereafter. Each Party shall be free to replace its representative members with
new appointees who have authority to act on behalf of such Party on the Joint
Steering Committee, on written notice to the other Party.



                                                                  

7 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
11

--------------------------------------------------------------------------------

 

 

  3.2 Responsibilities. The Joint Steering Committee shall be responsible for
guiding and overseeing the activities of JBT and Response under this Agreement
and the TDA.

  3.3 Meetings. The Joint Steering Committee shall meet or participate in a
joint telephone conference as frequently as the JSC deems appropriate starting
upon execution of this Agreement but no less frequently than once every three
(3) months (or as otherwise agreed by the JSC), on such dates and at such times
as the Parties shall agree, on ten (10) days' written notice to the other Party
unless such notice is waived by the other Party. The Joint Steering Committee
may convene or be polled or consulted from time to time by means of
telecommunications, video conferences or correspondence, as deemed necessary or
appropriate by the Parties. To the extent that meetings are held in person, they
shall alternate between the offices of the Parties unless the Parties otherwise
agree. The chairperson shall be responsible for sending notices of meetings to
all members.

  3.4 Decisions.

  3.4.1 A quorum for a meeting of the Joint Steering Committee shall require the
presence of at least two Response members (or designees) and at least two JBT
members (or designees) in person or by telephone. All decisions made or actions
taken by the Joint Steering Committee shall be made unanimously by its members,
with the Response members present at a meeting cumulatively having one vote and
the JBT members present at a meeting cumulatively having one vote.

  3.4.2 In the event that unanimity cannot be reached between the Parties to the
Joint Steering Committee, such disagreements shall be resolved via good faith
discussions between the senior executive of Response and JBT. In the event that
disagreements persist between the senior executives within fifteen (15) days (or
other longer period of time approved by the Joint Steering Committee if one
Party applies for such extension and the Joint Steering Committee approves such
application) after the matter is first brought before the Joint Steering
Committee, then the matter shall be resolved according to (i) a general dispute
resolution procedure, which will be formulated by the Joint Steering Committee
within thirty (30) days upon its establishment, or (ii) a particular dispute
resolution approved by the JSC within the first fifteen (15)-day period
mentioned above.

 
12

--------------------------------------------------------------------------------

 

 

  3.4.3 Decisions of the JSC within the scope of its authority will be binding
on both Response and JBT.

 

  3.5 Minutes. Within ten (10) days after each Joint Steering Committee meeting,
the chairperson of the Joint Steering Committee shall prepare and distribute
minutes of the meeting, which shall provide a description in reasonable detail
of the discussions had at the meeting and a list of any actions, decisions or
determinations approved by the Joint Steering Committee at such meeting. The
chairperson of the Joint Steering Committee shall be responsible for circulation
of all draft and final minutes. Draft minutes shall be circulated to all members
of the Joint Steering Committee sufficiently in advance of the next meeting to
allow review and comment prior to the meeting. Minutes shall be approved or
disapproved, and revised as necessary, at the next meeting. Draft and Final
minutes shall be distributed to the members of the Joint Steering Committee in
both English and Chinese.

  3.6 Term. The Joint Steering Committee shall exist until the termination of
this Agreement.

ARTICLE 4
Joint Development Committee

  4.1 Members. The Parties shall establish a Joint Development Committee, which
shall comprise six (6) members, three (3) designated by Response and three (3)
by JBT (or such other number as the Parties may agree in writing), including the
project managers designated by each of Response and JBT for the contemplated
transaction herein. Any member of the Joint Development Committee may be
represented at any meeting by a designee who is appointed by the Party
designating such member for such meeting and who has authority to act on behalf
of such member, as evidenced by written notice from the Party designating such
member to the chairperson of the Joint Development Committee. The chairperson of
the Joint Development Committee shall be a member of the Joint Development
Committee who is jointly designated by the Parties. Each Party shall be free to
replace its representative members with new appointees who have authority to act
on behalf of such Party on the Joint Development Committee, on written notice to
the other Party.

 
13

--------------------------------------------------------------------------------

 

 

  4.2 Responsibilities. The Joint Development Committee shall be responsible for
overseeing the product development and other technology-related activities under
this Agreement and the TDA.

  4.3 Meetings. The Joint Development Committee shall meet or participate in a
joint telephone conference from time to time as it deems necessary. The Joint
Development Committee will report to the Joint Steering Committee. Disagreements
between the members of the Joint Development Committee will be resolved by the
Joint Steering Committee, according to the procedure set forth in Section 3.4
above.

  4.4 Term. The Joint Development Committee shall exist until the termination of
this Agreement.

ARTICLE 5
PAYMENT OBLIGATIONS

  5.1 Development Fees Payable by JBT. The total amount of development fees
payable under this Agreement and the TDA is $3.8 Million USD (“Development
Fees”), which JBT will pay Response for providing product development services
under this Agreement and the TDA. Response undertakes that such Development Fees
will be solely used (a) for the relevant activities under this Agreement, (b)
for working capital to support the relevant activities under this Agreement, and
(c) for its general corporate purposes. JBT will pay correspondingly when all of
activities within each milestone are achieved according to the payment schedule
set forth in Schedule A to this Agreement.

  5.1.1 The first payment of $560,000 was paid by JBT in accordance with the TDA
as of October 22, 2014.

  5.1.2 The second payment of $720,000 will be made within ten (10) business
days of execution of this Agreement by the Parties.

  5.1.3 JBT shall invest sufficient resources and funds and use Commercially
Reasonable Efforts to achieve the fifth and sixth milestones as set forth in
Schedule A; and Response shall use Commercially Reasonable Efforts to complete
activities within its scope of responsibilities to achieve the third, fourth and
the sixth milestone as set forth in Schedule A. Subsequent payments will be made
in stages within ten (10) business days of achievement of the conditions of each
of the milestones set forth in Schedule A , until a total of $3.8 million USD is
paid. Response shall notify JBT in writing within five (5) business days after
the achievement of the third and fourth milestones set out in Schedule A; and
JBT shall notify Response in writing within five (5) business days after the
achievement of the fifth and sixth milestones set out in Schedule A.

 
14

--------------------------------------------------------------------------------

 

 

  5.1.4 For the avoidance of doubt, each milestone payment set forth in this
Section 5.1 shall not be refundable and shall not be creditable against future
milestone payments, purchase prices, equity investment amounts, or other
payments to Response under this Agreement, the TDA, the Supply Agreement and/or
the Equity Purchase Documents.

  5.1.5 In the event that JBT fails to pay any or the whole part of the
Development Fees pursuant to the payment schedule set forth in Schedule A and in
Sections 5.1.2 and 5.1.3, without prejudice to any other rights and remedies of
Response hereunder and under the applicable law,

  (i) Response shall have the right to suspend its activities hereunder and
under the TDA, and the timelines for Assays development and manufacturing
transfer shall be postponed accordingly, until such breach of JBT is completely
rectified; and

  (ii) if JBT does not cure such breach within thirty (30) days after the
receipt of a notice from the Response, JBT will constitute a material breach
(i.e. material breach of material obligation) of this Agreement and Response is
entitled to terminate this Agreement pursuant to Section 11.2.1 below.

  5.2 Invoice. After signing this Agreement, Response will provide an invoice
for the second payment to JBT. Invoices for subsequent payments will be provided
by Response at least five (5) business days before the corresponding payment due
date.

  5.3 Currency. All payments due hereunder shall be paid in United States
dollars by wire transfer to a bank account designated by Response. If any
subsequent payments or portions thereof due hereunder are not paid on the date
such payments are due under this Agreement, JBT shall pay overdue interest to
Response at a monthly rate of 1%, calculated on the number of days such payment
is delinquent.

  5.4 Taxes. Response shall receive the full amount of the Development Fees set
forth above without deduction of any taxes or charges payable by Response or JBT
under the PRC laws. JBT shall be solely responsible for the payments of taxes or
charges payable under the PRC laws, including but not limited to the withholding
tax required under the PRC laws for remittance of the Development Fees to
Response under this Agreement and the TDA and shall bear the amount of such
taxes or charges, whilst Response will be responsible at its own expense for
taxes or charges under Canada law.

 
15

--------------------------------------------------------------------------------

 

 

  5.5 Payment Procedures. JBT shall be responsible for obtaining any and all
governmental approval/registration procedures (if legally required) and foreign
exchange related procedures/formalities in connection with repatriation of any
payments made by JBT to Response under this Agreement to the bank accounts
designated by Response outside the PRC, and Response will provide reasonable
assistance if necessary.

ARTICLE 6
INTELLECTUAL PROPERTY

  6.1 Ownership of IPR.

  6.1.1 Background IPR. Each of JBT and Response will own all IPR respectively
that was owned by such Party as of the date of execution of the Technology
Development Agreement and is thereafter developed by such Party independent of
the activities under this Agreement (with respect to each Party, the “Background
IPR”). Nothing in this Agreement will be deemed to transfer ownership of any
Background IPR of a Party, or, except as expressly set forth below, any other
IPR owned or Controlled by a Party.

  6.1.2 Developed IPR Owned by Response. As a consideration to Sections 6.1.3
herein, IPR that arises from the activities under this Agreement that relates to
the development, transfer and/or manufacture of the [***][8] will be owned
solely by Response (“Developed IPR Owned by Response”). Subject to the terms and
provisions of this Agreement, Response hereby grants JBT a non-exclusive and
royalty free license, excluding the rights to Sublicense, for the Developed IPR
Owned by Response for the sole purpose of being used on the New Analyzer
developed by JBT in the PRC and if agreed by the Parties pursuant to Section 7.4
of the Supply Agreement, the Other Marketing Territories, pursuant to the terms
of this Agreement and the Supply Agreement. After the expiration of this
Agreement and the Supply Agreement, Response agrees to continue to grant such
license for the Developed IPR Owned by Response free of charge to JBT for the
sole purpose of being used on the New Analyzers, already manufactured or
installed by JBT at the date of expiration.



                                                                  

8 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
16

--------------------------------------------------------------------------------

 

 

  6.1.3 Developed IPR Owned by JBT. As a consideration to Section 6.1.2, unless
otherwise agreed by Response and JBT, the following IPR that arises from the
activities of JBT and/or Response under this Agreement will be owned solely by
JBT.

  (i) IPR of the [***][9] arising under this Agreement, which is [***], will be
owned solely by JBT. The term “specific to the [***] by the New Analyzer” [***]
can only be used in conjunction with the New Analyzer and cannot be used in
conjunction with any other device except the New Analyzer.

For the avoidance of doubt, the IPR of the [***] under this subsection excludes
Background IPR of Response and IPR of the [***] that is generally applicable to
assays and not specific to [***] by the New Analyzer (“[***]”). To the extent
JBT uses the “[***]” in the New Analyzer, during the Term of this Agreement and
thereafter during the Supply Agreement, Response agrees to grant JBT a
non-exclusive and royalty free license, excluding the rights to Sublicense, for
such IPR with respect to [***] for the sole purpose of use on the New Analyzer.

  (ii) IPR that arises from the activities of JBT and/or Response under this
Agreement that is specific to the New Analyzer (other than the Assays, [***])
will be owned solely by JBT.

  6.1.4 Except as set forth in Sections 6.1.2 and 6.1.3 above, each of JBT and
Response will own all IPRs respectively that arise from such Party’s activities
under this Agreement and are not jointly Invented with the other Party. Each
Party shall be responsible in its sole discretion and at its sole cost for
preparing, filing, prosecuting and maintaining with respect to IPRs under
section 6.1.4, provided however, if one Party disagrees with the ownership of
IPRs claimed by the other Party under section 6.1.4, after the ownership
information becomes publically available, the Party shall first bring the
ownership matter to the Joint Steering Committee (or the Joint Management
Committee subject to the Supply Agreement, if this Agreement has terminated) to
reach a decision. If no decision can be made or a Party disagrees with the
decision, the ownership matter shall be resolved as set forth in Article 13.

  6.1.5 Developed IPR Jointly Owned by Response and JBT. Except as set forth in
Sections 6.1.2, 6.1.3 and 6.1.4 above, Response and JBT agree that IPRs for new
biomarkers and IPR that arise from such Party’s activities under this Agreement,
both of which are jointly Invented (“Joint IPR”), are jointly owned after being
determined and confirmed by the Joint Steering Committee. Both Parties will
negotiate in good faith and document in writing agreements reached concerning
the rights of Parties for commercialization in various territories and the
sharing of profit arisen therefrom, which can be further determined by the JSC
accordingly.



                                                                  

9 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
17

--------------------------------------------------------------------------------

 

 

  6.2 Filing, Prosecution and Maintenance of IPR.

  6.2.1 Response, as the sole owner of Developed IPR Owned by Response and the
IPR stemming from its activities set forth in Sections 6.1.2, shall be
responsible for filing and prosecuting of such IPR as set forth above. JBT will
execute all documents including assignment documents within forty-five (45) days
after the receipt thereof and take other action as reasonably requested by
Response to give effect to the ownership of such IPR as set forth above.

  6.2.2 JBT, as the sole owner of Developed IPR Owned by JBT and the IPR
stemming from its activities set forth in Sections 6.1.3, shall be responsible
for filing and prosecuting of such IPR as set forth above. Response will execute
all documents including assignment documents with forty-five (45) days after the
receipt thereof and take other action as reasonably requested by JBT to give
effect to the ownership of such IPR as set forth above.

  6.2.3 Joint IPR as Set Forth in Section 6.1.5. The Joint Steering Committee
shall have the rights to manage Developed IPR Jointly Owned by JBT and Response
as set forth in Section 6.1.5, and select counsel of choice in preparing and,
filing patent applications therefore (in the name of both JBT and Response) and
thereafter prosecute, maintain, and even abandon Patent Rights stemming
therefrom. The Parties shall execute such documents and perform such ministerial
acts, as may be reasonably necessary for the Parties to file, prosecute and
maintain Patent Rights claiming such Joint IPR and shall equally split the costs
associated thereof. If at any time any Party abandons its share over the Joint
IPR, it shall not have obligation to bear the above-mentioned costs incurred
thereafter, and the other Party will become the sole owner of such Joint IPR;
furthermore, after such abandonment by a Party, the Joint IPR will become the
Developed IPR Owned by Response or the Developed IPR Owned by JBT (as the case
may be).

  6.2.4 Review and Consultation. In each case in connection with the foregoing
with respect to IPR as set forth in Sections 6.1.2 and 6.1.3, as applicable, the
filing Party: (a) shall keep the non-filing Party advised of the status of the
actual and prospective patent filings; (b) upon the non-filing Party’s written
request, shall provide advance copies of any papers related to the filing,
prosecution and maintenance of such patent filings; (c) shall give the
non-filing Party an opportunity to review the text of the application at least
45 days before filing and shall consult with the non-filing Party with respect
thereto; (d) shall give the non-filing Party an opportunity to review and
comment on any documents relating to such patent filings that will be filed in
any patent office at least forty-five (45) days before such filing and give due
consideration to such substantive, non-cumulative comments; (e) shall supply the
non-filing Party with a copy of the application as-filed, together with notice
of its filing date and serial number; and (f) shall promptly give notice to the
non-filing Party of the grant, lapse, revocation, surrender, invalidation or
abandonment of any Patent Rights claiming IPR as set forth in Section 6.1.2 and
6.1.3 for which it is responsible for the filing, prosecution or maintenance
hereunder (provided that the filing Party shall give at least thirty (30) days
prior written notice to the non-filing Party of any desire to cease prosecution
and/or maintenance of such Patent Rights).

 
18

--------------------------------------------------------------------------------

 

 

  6.3 Restrictions. JBT and Response shall not, and shall not enable any Third
Party to, use any IPRs, Confidential Information & Materials and/or Raw
Materials it receives from the other Party pursuant to this Agreement or any
materials derived in whole or part therefrom for any purpose other than
expressly provided hereunder. JBT will use the Raw Materials solely within China
to manufacture finished Assays for use in the New Analyzer.  JBT will not
subcontract such manufacturing activities without Response’s prior written
consent.

  6.4 Pledge of Response. Response pledges that JBT’s right of using IPRs
granted under Section 6.1 by and in accordance with this Agreement will not be
restricted, interfered or diminished by reasons of an Assignment pursuant to
Section 14.2 of the owner(s) or user(s) of these relative IPRs.

  6.5 Joint Pledge of Response and JBT. Response and JBT pledge that right of
using IPR which is jointly invented in Section 6.1.5 will not be restricted,
interfered or diminished by reasons of an Assignment pursuant to Section 14.2 of
the owner(s) or user(s) of these relative IPRs.

  6.6 Technology Escrow. Upon completion of the development activities as set
forth in Section 2.6, Response will arrange for escrow of manufacturing
instructions and other Know-How sufficient to instruct JBT how to manufacture
Raw Materials. The escrow materials will be released from escrow solely to JBT
free of charge, whilst JBT will obtain such non-exclusive, royalty free, ongoing
license for the sole purpose of manufacturing Raw Materials for Assays for use
on the New Analyzer in conjunction with the sale of the New Analyzer by JBT and
for no other purpose, if (a) JBT terminates this Agreement, the TDA and the
Supply Agreement (i) due to insolvency of Response pursuant to the terms of
Section 11.2.3 below, or (ii) due to uncured unilateral material breach by
Response of any of its Material Obligations pursuant to the terms of
Section 11.2.1 below; and (b) (i) JBT has not breached any of its Material
Obligations in this Agreement, the material obligations in the Technology
Development Agreement and/or the Material Obligations in the Supply Agreement
(as defined therein), or (ii) if there is a breach by JBT of its Material
Obligations in this Agreement, the material obligations in the TDA and/or the
Material Obligations in Supply Agreement (as defined therein) that such breach
was directly caused by Response.

 
19

--------------------------------------------------------------------------------

 

 

  6.7 Enforcement of IPRs.

  6.7.1 Notice. Each Party shall promptly notify the other Party of any
infringement or possible infringement by a Third Party of any IPR under Section
6 that may come to Response’s or JBT’s attention.

  6.7.2 Suit By Party. Each Party shall have the rights to initiate and
prosecute legal action at its own expense and in the name of its own to
terminate any infringement relating to such party’s own IPR under Section 6.
With respect to jointly owned IPR under Section 6.1.5, a Party having the
knowledge of infringement by a Third Party shall first report the infringing
activities to the Joint Steering Committee. The Joint Steering Committee will
determine the action to be taken against the infringement and if the JSC
recommends that both Parties jointly terminate the infringing activities, then
both Parties will share the cost and recovery equally. If one Party opts-out the
joint legal action recommended by the Joint Steering Committee, the other Party
shall have the right, but not obligation, to take such legal action at its own
expense and in its own name to terminate any infringement relating to such joint
IPR, in which event any recovery arising therefrom shall be first used to
reimburse the cost and expense of the legal action; 75% of the remaining amount
will then be retained by such Party and 25% by the other Party.

  6.7.3 Cooperation. Each Party agrees to cooperate fully in any action under
this Section 6 that is taken by the other Party, provided that the action-taking
party reimburses the cooperating party promptly for any costs and expenses
incurred by the cooperating party in connection with providing such assistance.

  6.8 Infringement Actions by Third Parties.

  6.8.1 Each Party shall notify the other Party promptly in writing of any claim
of, or action for, infringement of any Patents owned or licensed by Third
Parties which is threatened, made or brought against either Party by reason of
either Party's performance of its obligations under this Agreement or
development, manufacture, use or sale of any Assays or the New Analyzer that
detect Collaboration Markers in the PRC or Other Marketing Territories.

 
20

--------------------------------------------------------------------------------

 

 

  6.8.2 Each Party will be responsible for any infringement of any Third Party
IPRs during the performance of its obligations under this Agreement for
activities provided by such party or parties. For clarity, such activities
provided by JBT include the New Analyzer, components thereof, and [***][10];
activities provided by Response include Raw Materials, Assays, [***]. In the
event that such an action for infringement is commenced by a Third Party solely
against a Party or both Parties jointly and/or any of their respective
Affiliates, as the case may be, with respect to material(s) or product(s)
provided or developed by such Party or Parties (Providing Party or Providing
Parties), the Providing Party shall defend such action at its own expense, and
the other Party (in the case of one Providing Party) hereby agrees to assist and
cooperate with such Providing Party to the extent necessary in the defense of
such suit. The Providing Party shall have the right to settle any such action or
consent to an adverse judgment thereto, and the other Party's consent is not
required if such settlement or consent does not render an adverse effect or
otherwise impair the rights of the other Party. In the event that such an action
for infringement is commenced against both Parties for activities provided by
both, JBT and Response will jointly defend such action and share the cost
equally.

  6.8.3 In addition, each Party shall indemnify, defend, hold the other Party
harmless from and against claims or suits arising during the Term of this
Agreement from infringement of Third Party IPRs as a result of the permitted use
of the Third Party IPR licensed to such other Party by or on behalf of the
providing Party, where such use is within the scope of the rights granted in
accordance with the terms of this Agreement and the infringement would not have
arisen but for such use.

  6.8.4 The total amount payable by JBT under this Agreement and the Technology
Development Agreement contains all fees (a) which result from infringement of
any third party rights within China and Other Marketing Territories and is
Response’s responsibility; and (b) for any Third Party IPR which should be used
for purposes of the Technology Development Agreement and this Agreement within
China and Other Marketing Territories and is Response’s responsibility, and JBT
will not pay extra fees. Response will not be responsible for any infringement
outside of China and such Other Marketing Territories.



                                                                  

10 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
21

--------------------------------------------------------------------------------

 

 

ARTICLE 7
CONFIDENTIALITY & PUBLICATIONS

  7.1 Confidential Information. The terms of the CDA will apply to the Parties’
activities under this Agreement, and the CDA is incorporated herein by reference
and shall be deemed a part of this Agreement; provided that if there is any
conflict between any provisions in this Agreement and those in the CDA, the
corresponding provisions in this Agreement shall prevail. This Agreement will be
considered “Confidential Information” of each Party, and the IPRs and
Confidential Information & Materials owned by any Party or Parties herein will
be considered to be “Confidential Information” of such Party or such Parties,
pursuant to the CDA and this Article 7. The Party which receives the
Confidential Information is the “Receiving Party”, and the Party which discloses
the Confidential Information is the “Disclosing Party”.

  7.2 Exclusions to Confidentiality. The restrictions contained in the CDA and
in this Section 7 shall not apply to any Confidential Information in the hands
of a Receiving Party that (i) is submitted by the Receiving Party to
governmental authorities to facilitate the issuance of Marketing Authorization
for the Assays or the New Analyzer that detect Collaboration Markers in the
relevant agreed markets, provided that reasonable measures shall be taken to
assure confidential treatment of such information, if practicable, or (ii) is
otherwise required to be disclosed in compliance with Applicable Laws or an
order by a court or other regulatory body having competent jurisdiction;
provided, however, that if a Receiving Party is required to make any such
disclosure of the Disclosing Party's Confidential Information such Receiving
Party shall, except where impracticable for necessary disclosures (for example
to physicians conducting studies or to health authorities), give reasonable
advance notice to the other Party of such disclosure requirement and, except to
the extent inappropriate in the case of patent applications or otherwise, will
use its best efforts to secure confidential treatment of such Confidential
Information required to be disclosed. In addition, any press release or other
public announcement permitted by the terms of Section 7.4 hereof shall be
excluded from the confidentiality obligations too.

  7.3 Publicity/Use of Names. No disclosure of the existence, or the terms, of
this Agreement may be made by either Party, and neither Party shall use the
name, trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by Applicable
Laws or as permitted pursuant to Section 7.2; provided that in the event
disclosure is required by Applicable Laws, the Disclosing Party shall use
good-faith efforts to give the non-Disclosing Party an opportunity, with
reasonable advance notice, to review and comment on any proposed disclosure.

 
22

--------------------------------------------------------------------------------

 

 

  7.4 Press Releases.

  7.4.1 Further to the above Section 7.2, each Party will have the right to
issue press releases and other public disclosures regarding this Agreement
and/or the TDA (and the related activities of the Parties) if required by
applicable securities law.

  7.4.2 The issuing Party will provide the other Party with a draft of any
proposed press release related to this Agreement and/or the TDA before any
public release. The issuing Party will use reasonable efforts to provide 24
hours for review of the press release and will reasonably consider any comments
received from the other Party, subject to the issuing Party’s legal obligations
for disclosure.

  7.4.3 Any other press releases or public disclosures regarding this Agreement
and/or the TDA (and the related activities of the Parties), will only be made if
agreed by both of the Parties.

  7.5 The terms of the CDA (excluding those superseded by this Agreement) but
specifically including Sections 4 through 9 and 14 shall be perpetual, and the
terms of the Section 7 hereof shall survive the termination of this Agreement.

 

ARTICLE 8
REPRESENTATIONS, WARRANTIES AND Covenants

  8.1 Mutual Representations and Warranties.

Each Party represents and warrants to the other Party the following as of the
Effective Date:

  (a) Corporate Power. Such Party is duly organized and validly existing under
the laws of the country/state of its organization, and has full legal and
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder.

  (b) Due Authorization and Execution. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the necessary corporate actions of such Party. This Agreement
has been duly executed by such Party. This Agreement and any other documents
contemplated hereby constitute valid and legally binding obligations of such
Party enforceable against it in accordance with their respective terms, except
to the extent that enforcement of the rights and remedies created thereby is
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws of general application affecting the rights and remedies of creditors.

 
23

--------------------------------------------------------------------------------

 

 

  (c) No Breach of Obligation to Third Party. In entering into and performing
this Agreement, such Party will not breach any obligation to any Third Party
under any agreement or arrangement between such Party and such Third Party.

  (d) Non-contravention. The execution, delivery and performance by such Party
of this Agreement and any other agreements and instruments contemplated
hereunder will not (i) in any material respect violate any statute, regulation,
judgment, order, decree or other restriction of any governmental authority to
which such Party is subject, (ii) violate any provision of the corporate
charter, by-laws or other organizational documents of such Party, or (iii)
constitute a material violation or breach by such Party of any provision of any
material contract, agreement or instrument to which such Party is a party or to
which such Party may be subject although not a party.

  8.2 JBT Further Warrants and Covenants. JBT further warrants and covenants to
Response that:

  8.2.1 All necessary consents, approvals, registrations, filings and
authorizations of all relevant governmental authorities and other persons or
entities required to be obtained by JBT in order to enter into this Agreement
have been obtained or, with respect to such consents, approvals registrations,
filings and authorizations of regulatory authorities or other governmental
authorities that cannot be obtained before the Effective Date, will be obtained
within sixty (60) days after the Effective Date;

  8.2.2 JBT, its Affiliates, and its and their respective principals, owners,
officers, directors, employees, agents, consultants, and joint venture partners,
and any other party acting on behalf of JBT (collectively as “JBT
Representatives”), have not and shall not offer, promise, provide, or accept any
item of value (broadly meaning any monetary payment, such as fees or
commissions, or nonmonetary benefit, such as employment opportunities, gifts,
travel or entertainment), directly or indirectly, to or from any person in
exchange for a business advantage;

  8.2.3 All JBT Representatives shall abide by all applicable anti-bribery and
corruption laws, including the United States Foreign Corrupt Practices Act of
1977 as amended, the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions of 1999, and any other
international or local laws of a similar nature or having similar effect now
existing or to be enacted in the future;

 
24

--------------------------------------------------------------------------------

 

 

  8.2.4 No JBT Representative (i) is listed on the Office of Foreign Assets
Control’s (“OFAC”) “Specially Designated National and Blocked Person List” (“SDN
List”) or otherwise subject to any sanction administered by OFAC (“U.S. Economic
Sanctions”); (ii) is owned, controlled by or acting on behalf of, directly or
indirectly, any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction; (iii) has made sales to,
contracted with, or otherwise engaged in any dealing or transaction with or for
the benefit of any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction during the previous five years;
or (iv) has used, directly or indirectly, any corporate funds to contribute to
or finance the activities of any person, entity, or government listed on the SDN
List or otherwise subject to any U.S. Economic Sanction.

  8.2.5 JBT and its Affiliates (i) are in compliance in all material respects
with all Applicable Laws relating to anti-money laundering, and (ii) are not and
have not been part of any proceedings (nor is any such proceeding pending or
threatened) with respect to any such laws.

  8.3 Response Further Warrants and Covenants. Response further warrants and
covenants to JBT that:

  8.3.1 All necessary consents, approvals, registrations, filings and
authorizations of all relevant governmental authorities and other persons or
entities required to be obtained by Response in order to enter into this
Agreement have been obtained or, with respect to such consents, approvals
registrations, filings and authorizations of regulatory authorities or other
governmental authorities that cannot be obtained before the Effective Date, will
be obtained within sixty (60) days after the Effective Date;

  8.3.2 Response, its Affiliates, and its and their respective principals,
officers, directors, employees, agents, consultants, and joint venture partners,
and any other party acting on behalf of Response (collectively as “Response
Representatives”), have not and shall not offer, promise, provide, or accept any
item of value (broadly meaning any monetary payment, such as fees or
commissions, or nonmonetary benefit, such as employment opportunities, gifts,
travel or entertainment), directly or indirectly, to or from any person in
exchange for a business advantage;

 
25

--------------------------------------------------------------------------------

 

 

  8.3.3 All Response Representatives shall abide by all applicable anti-bribery
and corruption laws, including the United States Foreign Corrupt Practices Act
of 1977 as amended, the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions of 1999, and any other
international or local laws of a similar nature or having similar effect now
existing or to be enacted in the future;

  8.3.4 No Response Representative (i) is listed on the Office of Foreign Assets
Control’s (“OFAC”) “Specially Designated National and Blocked Person List” (“SDN
List”) or otherwise subject to any sanction administered by OFAC (“U.S. Economic
Sanctions”); (ii) is owned, controlled by or acting on behalf of, directly or
indirectly, any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction; (iii) has made sales to,
contracted with, or otherwise engaged in any dealing or transaction with or for
the benefit of any person, entity, or government listed on the SDN List or
otherwise subject to any U.S. Economic Sanction during the previous five years;
or (iv) has used, directly or indirectly, any corporate funds to contribute to
or finance the activities of any person, entity, or government listed on the SDN
List or otherwise subject to any U.S. Economic Sanction;

  8.3.5 Response and its Affiliates (i) are in compliance in all material
respects with all Applicable Laws relating to anti-money laundering, and (ii)
are not and have not been part of any proceedings (nor is any such proceeding
pending or threatened) with respect to any such laws.

  8.4 NO WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES AND COVENANTS PROVIDED
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OR
COVENANTS, EXPRESS OR IMPLIED, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY
WARRANTIES, REPRESENTATIONS, OR GUARANTEES OF ANY KIND INCLUDING, BUT NOT
LIMITED TO, WARRANTIES OF MERCHANTABILITY, ADEQUACY OR SUITABILITY, FITNESS FOR
A PARTICULAR PURPOSE OR USE, OR RESULT OF DEVELOPMENT AND COLLABORATION HEREIN.

ARTICLE 9
NON-COMPETE

  9.1 Non-compete Obligation of Response.

  9.1.1 During the Term of this Agreement, Response and its Affiliates will not
develop on its own or assist any other company or individuals to develop or use
an immunoassay analyzer stated in this Section 9.1.1. Immunoassay analyzer
stated in this Section 9.1.1 means an analyzer which meets both of the following
two characteristics:

 
26

--------------------------------------------------------------------------------

 

 

  (a) [***][11]; and

  (b) The analyzer has all of the following four characteristics[***].

  9.1.2 During the Term of this Agreement, Response and its Affiliates will not
(A) develop tests that detect Collaboration Markers, or Raw Materials or
reagents for use in manufacturing tests that detect Collaboration Markers, for
any Third Party, or (B) supply, donate or otherwise transfer such Collaboration
Markers, Raw Materials and reagents to any Third Party, in case of each of (A)
and (B), for an immunoassay analyzer described in Section 9.1.1 above.

  9.2 Consent. If one Party desires to perform activities that are contrary to
Section 9.1.1 or 9.1.2, it will carry out such activities only with the other
Party’s written consent, such written consent not to be unreasonably withheld,
delayed or conditioned.

ARTICLE 10
INDEMNIFICATION

  10.1 Breach of Contract. Where any losses, damages, costs, expenditure, and
expenses arises from breach of this Agreement by one Party, without prejudice to
the other remedies, such other Party shall have the right to claim against the
Party in breach for compensation.

For avoidance of doubt, [***].

If the parties are unable to reach a mutually agreeable arrangement, then the
Parties shall solve this pursuant to Article 13 hereof.

  10.2 Indemnification by JBT. JBT hereby agrees to indemnify, hold harmless and
defend Response, its Affiliates and their respective officers, directors,
agents, employees, successors and assigns (collectively, the “Response
Indemnified Parties”) against any and all losses, costs, expenses, fees or
damages arising out of or relating to claims, allegations, suits, actions or
proceedings asserted by any Third Party, arising out of or relating to (i) JBT’s
failure to perform its obligations under this Agreement, (iii) the breach of any
of JBT’ covenants, representations or warranties under this Agreement by JBT,
its Affiliates or their respective officers, directors, agents or employees, or
(iv) the negligence or willful misconduct by JBT, its Affiliates or their
respective officers, directors, agents or employees, in performing any
obligations under this Agreement.



                                                                  

11 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
27

--------------------------------------------------------------------------------

 

 

  10.3 Indemnification by Response. Response hereby agrees to indemnify, hold
harmless and defend JBT, its Affiliates and their respective officers,
directors, agents, employees, successors and assigns (collectively, the “JBT
Indemnified Parties”) against any and all losses, costs, expenses, fees or
damages arising out of or relating to claims, allegations, suits, actions or
proceedings asserted by any Third Party arising out of or relating to (i)
Response’s failure to perform its obligations under this Agreement, (ii) the
breach of any of Response’ covenants, representations or warranties under this
Agreement by Response, its Affiliates or their respective officers, directors,
agents or employees, or (iii) the negligence or willful misconduct by Response,
its Affiliates or their respective officers, directors, agents or employees, in
performing any obligations under this Agreement.

  10.4 Procedure. If a Party is seeking indemnification under Section 10 (the
“Indemnified Party”), it shall inform the other Party (the “Indemnifying Party”)
of the claim giving rise to the obligation to indemnify pursuant to Section 10
as soon as reasonably practicable after receiving notice of the claim (provided,
however, any delay or failure to provide such notice shall not constitute a
waiver or release of, or otherwise limit, the Indemnified Party’s rights to
indemnification under, as applicable, Section 10 except to the extent that such
delay or failure materially prejudices the Indemnifying Party’s ability to
defend against the relevant claims). The Indemnifying Party shall have the right
to assume the defense of any such claim for which it is obligated to indemnify
the Indemnified Party. The Indemnified Party shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnifying Party. The
Indemnifying Party shall not settle any claim without the prior written consent
of the Indemnified Party, which the Indemnifying Party may provide in its sole
discretion. The Indemnified Party shall not settle or compromise any such claim
without the prior written consent of the Indemnifying Party, not to be
unreasonably withheld.

ARTICLE 11
TERM & TERMINATION

  11.1 Term. The Term of this Agreement shall commence on the Effective Date
and, unless earlier terminated as provided in Section 5.1.5 or Section 11.2
below, shall continue in full force and effect until completion of the
development activities as described in Section 2.6.

  11.2 Early Termination.

 
28

--------------------------------------------------------------------------------

 

 

  11.2.1 Each Party shall have the right to unilaterally terminate this
Agreement, upon notice to the other Party, in the event that such other Party
breaches any of its Material Obligations under this Agreement or the Material
Obligations under the Supply Agreement (as defined therein) and does not cure
such breach within sixty (60) days (or with respect to any breach of any payment
obligations, within thirty (30) days) after the receipt of a notice from the
non-breaching Party specifying the nature of, and requiring the remedy of, such
breach.

  11.2.2 This Agreement will automatically terminate early upon the early
termination of the Supply Agreement.

  11.2.3 (i) If voluntary or involuntary proceedings (other than restructuring
proceedings under the Companies' Creditors Arrangement Act of Canada or PRC
Bankruptcy Law) by or against a Party are instituted in bankruptcy under any
insolvency law, or a receiver or custodian is appointed for substantially all of
the business or assets of such Party, or similar proceedings are instituted by
or against such party for the dissolution of such Party, which proceedings, if
involuntary, shall not have been dismissed within sixty (60) days after the date
of filing, or (ii) if such Party makes an assignment of substantially all of its
assets for the benefit of creditors, the other Party may immediately terminate
this Agreement effective upon notice of such termination.

    Notwithstanding the foregoing and for avoidance of doubt, JBT shall not have
the right to terminate this Agreement in accordance with this Section 11.2.3 if:

  1) Response’s coming into the above proceedings, or Response’s declaration of
bankruptcy or making a general assignment for the benefit of its creditors, is
directly or indirectly caused by JBT’s failure to fulfill its monetary payment
obligations provided in this Agreement, the TDA and/or the Supply Agreement
(such as the obligation to pay Development Fees in accordance with Section 5
hereof, the obligation to indemnify in accordance with Section 10 hereof, and
the obligations to pay Transfer Price of the Raw Materials and to indemnify in
case of JBT’s breach in accordance with the Supply Agreement); or

  2) JBT is in breach of its material obligations under this Agreement or the
Supply Agreement provided that such breach was not directly caused by Response;
or

  3) Response or a permitted assignee approved in accordance with Section 14.2
continues to perform its obligations set forth in this Agreement, the TDA and/or
the Supply Agreement, despite Response’s coming into the above proceedings, or
Response’s declaration of bankruptcy or making a general assignment for the
benefit of its creditors.      

 
29

--------------------------------------------------------------------------------

 

 

  11.2.4 This Agreement may be terminated as mutually agreed by Response and
JBT.

  11.2.5 Either Party may terminate this Agreement after June 30, 2017 with
thirty (30) days notice to the Other Party, if JBT has not pursuant to the
Supply Agreement made three (3) months of sales for each Assay (as required
pursuant to Section 2.6(iii)) on or before June 30, 2017.

  11.3 Effect of Termination.

  11.3.1 No Release. Termination of this Agreement for any reason shall not
release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination, nor preclude either Party from pursuing any
rights and remedies it may have hereunder or at law or in equity which accrued
or are based upon any event occurring prior to such termination.

  11.3.2 Return or Destruction of Confidential Information & Materials. Upon any
termination of this Agreement, each Party shall, at the request of the other
Party, promptly return to the other Party all Confidential Information &
Materials or Know-How received from the other Party, or destroy all materials,
documents, disks and any other carrier containing such Confidential Information
or Know-How (except for the Exclusions to Confidentiality provided in Section
7.2) and shall not keep any copies thereof (except as reasonably required to
exercise any surviving rights or licenses hereunder or to comply with Applicable
Law).

  11.4 Survival.

  11.4.1 Termination or expiration of this Agreement for any reason shall be
without prejudice to any rights which shall have accrued to the benefit of
either Party prior to such termination or expiration. Such termination or
expiration shall not relieve either Party from obligations which are expressly
indicated to survive termination or expiration of this Agreement. The rights of
the Parties upon termination described in this Agreement shall not be exclusive
of any other rights or claims at law or in equity that either Party may have
against the other arising out of this Agreement.

  11.4.2 All of the Parties' rights and obligations under Sections 2.4.1, 2.4.3,
2.5.3, 2.5.5, 2.8, 2.9, 5 (all terms), 6 (all terms), 7 (all terms), 10 (all
terms), 11.3, 11.4, 12 (all terms), 13 (all terms), and 14 (all terms) shall
survive termination, relinquishment or expiration hereof.

 
30

--------------------------------------------------------------------------------

 

 

ARTICLE 12
LIMITATIONS OF LIABILITY

  12.1 EXCLUSION OF DAMAGE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, OTHER THAN BY REASON OF A BREACH OF ARTICLES VII (CONFIDENTIALITY)
AND VIII (REPRESENTATIONS, WARRANTIES AND COVENANTS) ABOVE, NEITHER PARTY SHALL
BE LIABLE TO THE OTHER WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT (OR
THE TERMINATION HEREOF) (WHETHER UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY) FOR ANY INCIDENTAL, INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES INCURRED BY SUCH PARTY
INCLUDING, BUT NOT LIMITED TO, THE LOSS OF PROSPECTIVE PROFITS OR ANTICIPATED
SALES, OR ON ACCOUNT OF EXPENSES, INVESTMENTS, OR COMMITMENTS IN CONNECTION WITH
THE BUSINESS OR GOODWILL OR OTHERWISE; PROVIDED HOWEVER THAT NOTHING IN THIS
SECTION 12.1 SHALL BE DEEMED TO LIMIT THE INDEMNIFICATION OBLIGATIONS OF EITHER
PARTY UNDER ARTICLE X (INDEMNIFICATION) TO THE EXTENT A THIRD PARTY RECOVERS ANY
INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES FROM
AN INDEMNITEE.

  12.2 Maximum Liability. EXCEPT FOR JBT’S PAYMENT OBLIGATIONS HEREUNDER AND
EXCEPT WITH RESPECT TO ARTICLES VII (CONFIDENTIALITY), VIII (REPRESENTATIONS AND
WARRANTIES) AND X (INDEMNIFICATION), EACH PARTY’S MAXIMUM LIABILITY TO THE OTHER
PARTY FOR ANY KIND OF LOSS, DAMAGE OR LIABILITY ARISING UNDER OR IN CONNECTION
WITH ITS PERFORMANCE OR BREACH HEREOF, UNDER ANY THEORY OF LIABILITY, SHALL NOT
EXCEED THREE MILLION AND EIGHT HUNDRED THOUSAND UNITED STATES DOLLARS
(US$3,800,000).

  12.3 Failure of Essential Purpose. The limitations specified in this Section
12 shall survive and apply even if any limited remedy specified in this
Agreement is found to have failed of its essential purpose.

ARTICLE 13
DISPUTE RESOLUTION

  13.1 Dispute Resolution. In the event of a dispute arising out of or in
connection with this Agreement or the TDA, or in respect of any legal
relationship associated with it or from it, that dispute will be resolved
confidentially as follows:

 
31

--------------------------------------------------------------------------------

 

 

  13.1.1 Amicable Negotiation. The Parties agree that, both during and after the
performance of their responsibilities under this Agreement each of them will
make bona fide efforts to resolve any disputes arising between them by amicable
negotiations; and

  13.1.2 Arbitration. If the Parties have been unable to resolve a dispute
within thirty (30) days or such other period agreed to in writing by the
Parties, after the negotiation begins, then any Party may make application to
the China International Economic and Trade Arbitration Commission (“CIETAC”) to
solve the dispute by arbitration. The arbitration will be held in Beijing, China
in accordance with the rules of CIETAC then in effect. The Arbitration award
shall be final and binding on the Parties and may be enforced in any court of
competent jurisdiction.

  13.2 Provisional Remedies. Notwithstanding the foregoing, nothing in this
Agreement or the TDA shall limit the right of either Party to seek in any court
of competent jurisdiction a court injunction or other injunctive or equitable
relief to protect its business, confidential information or intellectual
property. Any such equitable remedies shall be cumulative and not exclusive and
are in addition to any other remedies that either Party may have under this
Agreement, or Applicable Laws.

ARTICLE 14
MISCELLANEOUS

  14.1 Force Majeure.

Neither of the Parties shall be liable for any default or delay in performance
of any obligation under this Agreement caused by any of the following: Act of
God, war, riot, fire, explosion, flood, sabotage, terrorist act, compliance with
governmental requests, laws, regulations, orders or actions, national defense
requirements, or any other event beyond the reasonable control of such Party, or
strike, lockout, or injunction. The Party invoking the provisions of this
Section 14.1 shall give the other Party written notice and full particulars of
such force majeure event as soon as possible after the occurrence of the cause
upon which said Party is relying. Both Response and JBT shall use reasonable
efforts to mitigate the effects of any force majeure on their respective part.

  14.2 Assignment.

Except as provided in this Section 14.2, this Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the written consent of the other Party;
provided that such consent shall not to be unreasonably withheld, delayed or
conditioned by the other Party.

 
32

--------------------------------------------------------------------------------

 

 

  14.3 Severability.

If any one or more of the provisions contained in this Agreement is held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, unless the absence of the invalidated
provision(s) adversely affects the substantive rights of the Parties. The
Parties shall in such an instance use their good faith efforts to replace the
invalid, illegal or unenforceable provision(s) with valid, legal and enforceable
provision(s) which, insofar as practical, implement the purposes of this
Agreement.

  14.4 Notices.

All notices which are required or permitted hereunder shall be in writing and
sufficient if delivered personally, sent by facsimile (and promptly confirmed by
personal delivery, registered or certified mail or overnight courier), sent by
internationally-recognized overnight courier or sent by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows:

 

If to Response:   

Response Biomedical Corp.

    1781-75th Avenue W     Vancouver, B.C.     Canada     V6P 6P2     Fax
number: 1-604-456-6066     Attn: COO         With a copy to:  Jun He Law Offices
    2275 E. Bayshore Rd, Ste.101,     Palo Alto, CA 94303, the United States    
Fax number: 1-(888)808-2168     Attn: Managing Partner         If to JBT:     
Hangzhou Joinstar Biomedical Technology Co. Ltd     Room 1101, Main Building,
#519 Xingguo RD, Qianjiang Economic Development Zone,     Hangzhou, Zhejiang
Province, PRC     Fax number: (86) 571-8920-8311     Attn: General Manager

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the third (3rd)
business day after dispatch, if sent by internationally-recognized overnight
courier; or (c) on the eighth (8th) business day following the date of mailing,
if sent by certified or registered international air mail, return receipt
requested, postage prepaid.

 
33

--------------------------------------------------------------------------------

 

 

  14.5 Governing Law.

This Agreement shall be governed by and construed in accordance with the PRC
laws, without reference to any rules of conflict of laws or renvoi. The United
Nations Convention on the Sale of Goods shall not apply to this Agreement.

  14.6 Entire Agreement; Amendments.

This Agreement together with the Schedules hereto and the TDA contains the
entire understanding of the Parties with respect to the subject matter hereof,
including the research program and the licenses granted hereunder. Any other
express or implied agreements and understandings, negotiations, writings and
commitments, either oral or written, with regard to the subject matter hereof,
are superseded by the terms of this Agreement. The TDA is incorporated herein by
reference and shall be deemed a part of this Agreement. In the event that there
is any conflict between any of the provisions in this Agreement and the TDA, the
corresponding provision in this Agreement shall prevail. This Agreement may be
amended, or any term hereof modified, only by a written instrument duly executed
by authorized representatives of both Parties hereto.

  14.7 Headings and Interpretation.

The captions to the several Articles and Sections and subsections hereof are not
a part of this Agreement, but are merely for convenience to assist in locating
and reading the several Articles and Sections hereof. Any reference in this
Agreement to an Article, Section, subsection, paragraph, clause, or Schedule
shall be deemed to be a reference to an Article, Section, subsection, paragraph,
clause, or Schedule, of or to, as the case may be, this Agreement, unless
otherwise indicated. Unless the context of this Agreement otherwise requires,
(a) words of any gender include each other gender, (b) words such as “herein”,
“hereof”, and “hereunder” refer to this Agreement as a whole and not merely to
the particular provision in which such words appear, (c) words using the
singular shall include the plural, and vice versa, (d) whenever any provision of
this Agreement uses the term “including” (or “includes” or words of similar
import), such term shall not be limiting and such term shall be deemed to mean
“including without limitation” (or “includes without limitation”), (e) the word
“or” shall not be construed as exclusive, (f) references to any Articles or
Sections include Sections and subsections that are part of the reference Article
or section (e.g., a section numbered “Section 2.2.1” would be part of “Section
2.2.”, and references to “Article 2” or “Section 2.2.” would refer to material
contained in the subsection described as “Section 2.2.2”), and (g) the Parties
hereto have participated jointly in the negotiation and drafting of this
Agreement, and in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

 
34

--------------------------------------------------------------------------------

 

 

  14.8 Independent Contractors.

It is expressly agreed that Response and JBT shall be independent contractors
and that the relationship between the Parties shall not constitute a
partnership, joint venture or agency. Neither Response nor JBT shall have the
authority to make any statements, representations or commitments of any kind, or
to take any action, which shall be binding on the other Party, without the prior
written consent of the other Party.

  14.9 Waiver.

The waiver by either Party hereto of any right hereunder, or of any failure of
the other Party to perform, or of any breach by the other Party, shall not be
deemed a waiver of any other right hereunder or of any other breach by or
failure of such other Party, whether of a similar nature or otherwise.

  14.10 Cumulative Remedies.

No remedy referred to in this Agreement is intended to be exclusive, but each
shall be cumulative and in addition to any other remedy referred to in this
Agreement or otherwise available under law.

  14.11 Waiver of Rule of Construction.

The Parties hereto have participated jointly in the negotiation and drafting of
this Agreement, and each Party has had the opportunity to consult with counsel
in connection with the review, drafting and negotiation of this Agreement.
Accordingly, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

  14.12 Business Day Requirements.

In the event that any notice or other action or omission is required to be taken
by a Party under this Agreement on a day that is not a business day then such
notice or other action or omission shall be deemed to be required to be taken on
the next occurring business day. For the purposes of this Agreement, “business
day” shall mean any day other than a Saturday or Sunday on which banks are open
for business in the PRC and Canada.

 
35

--------------------------------------------------------------------------------

 

 

  14.13 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. For purposes hereof, a scanned copy of this Agreement,
including the signature pages hereto, will be deemed to be an original.

  14.14 Export Laws.

Notwithstanding anything to the contrary contained herein, all obligations of
Response are subject to prior compliance with the export regulations of Canada,
and to obtaining all necessary export approvals required by the applicable
agencies of the governments of Canada. JBT shall cooperate with Response and
shall provide assistance to Response as reasonably necessary to obtain any
required approvals.

  14.15 Further Actions.

Each Party will execute, acknowledge and deliver such further instruments, and
to do all such other ministerial, administrative or similar acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

  14.16 No Third Party Rights.

The provisions of this Agreement are for the exclusive benefit of the Parties,
and no other Person shall have any right or claim against any Party by reason of
these provisions or be entitled to enforce any of these provisions against any
Party.

  14.17 Expenses.

Except as otherwise specifically provided in this Agreement, each Party (and its
Affiliates) shall bear its own costs and expenses in connection with entering
into this Agreement and the consummation of the transactions and performance of
its obligations contemplated hereby.

  14.18 Language.

This Agreement will be written in English and Chinese. English and Chinese
versions shall have the same legal force. Should there be any inconsistency or
conflict between the Chinese and English language versions, the principle
enunciated in the second paragraph of Article 125 of the current PRC Contract
Law shall apply.

 

 

[Remainder of this page is left intentionally blank]

 
36

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

Response Biomedical Corp.

 

 

 

By: /s/ William Adams                                       

Name: William Adams

Title: Chief Financial Officer

 

 

 

 

Hangzhou Joinstar Biomedical Technology Co., Ltd.

 

 

 

By: /s/ Zhou Xuyi                                              

Name: Zhou Xuyi (周旭一)

Title: General Manager

 

 

 

 

 

Signature Page to Collaboration Agreement

 

 
37

--------------------------------------------------------------------------------

 

 
Schedule A - Payment Schedule

 

 

Number

Milestones

Percentage

Payment

Amount in

USD

1.

Sign the Technology Development Agreement

14.74%

$560,000

       

2.

Sign this Agreement 

18.95%

$720,000

       

3.

[***]12

[***]

[***]

       

4.

[***]

[***]

[***]

       

5.

[***]

[***]

[***]

       

6.

[***]

[***]

[***]

 

 

*Definition for Milestone: The timing to pay is the completion of all of the
responsibilities / activities within each milestone.

 

 

 

                                                                  

12 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 
38

--------------------------------------------------------------------------------

 

 

Schedule B - Item List

 

 

 

No. Assay Marker

1

Assay #1

[***]13

2

Assay #2

[***]

3

Assay #3

[***]

4

Assay #4

[***]

5

Assay #5

[***]



 

 

                                                                  

13 [***]Certain information has been omitted and filed separately with the
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

 

39